DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Invention I, claims 1-22 in the reply filed on 10/24/2022 is acknowledged.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-10, 13 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (EP 3435149) (listed in IDS 12/16/20).
	Re claim 1, Kim teaches, Figs. 21A-B, [0202, 0207-0211], a color conversion substrate, comprising:
-a base substrate (BS2);
-a first color filter (wavelength band filter 314) and a second color filter (wavelength band filter 324) disposed on a surface of the base substrate;
-a first partition layer (partition wall 112) disposed between the first color filter and the second color filter;
-a second partition layer (light shielding member 290) disposed on the first partition layer (112);
-a first wavelength conversion pattern (color conversion pattern 410) disposed on the first color filter; and
-a second wavelength conversion pattern (420) disposed on the second color filter, 
wherein the first partition layer (112) includes a first lower surface (left flat surface) disposed on the first color filter (314) and a second lower surface (right flat surface) disposed on the second color filter (324).

    PNG
    media_image1.png
    578
    547
    media_image1.png
    Greyscale

Re claim 2, Kim teaches the first color filter (314) and the second color filter (324) are spaced apart from each other, and the first partition layer (112) further includes a third surface (bottom surface) disposed on the surface of the base substrate (BS2) (Fig. 21B).
Re claim 3, Kim teaches the first partition layer (112) include a portion of which side surface is inclined from the third lower surface (bottom surface) toward end of the first lower surface and the second lower surface (left & right flat surfaces) (Fig. 21B). 
Re claim 4, Kim teaches the first lower surface and the second lower surface (left & right flat surfaces) are parallel to the surface of the base substrate (BS2) (Fig. 21B).  
Re claim 5, Kim teaches a first width of the first partition layer (112) is larger than a distance between the first color filter (314) and the second color filter (324) (Fig. 21B).
	Re claims 6 & 7, Kim teaches a second width (top portion) of the second partition layer (290) is smaller than the first width of the first partition layer (112), wherein the second width of the second partition layer (290) is larger than a distance between the first color filter (314) and the second color filter (324) (Fig. 21B). 
	Re claims 8 & 9, Kim teaches a height of the first partition layer (112) is greater than a thickness of any of the first color filter (314) and the second color filter (324), wherein a sum of heights of the first partition wall (112) and the second partition layer (290) is greater than a height of the first wavelength conversion pattern (410) (Fig. 21B). 
	Re claim 10, Kim teaches a third color filter (consider lower portion of 510) disposed on the one surface of the base substrate (BS2); a light transmission pattern (upper portion 510 with 510p) disposed on the third color filter; a third partition layer (112) disposed between the third color filter (510) and the second color filter (324); and a fourth partition layer (290) disposed on the third partition layer (112) (Fig. 21A).
	Note: alternative consideration, third color filter (band filter 610), light transmission pattern (510), third partition layer (112) & fourth partition layer (290). 
	Re claim 13, Kim teaches a capping layer (overcoat layer OC) disposed on the first color filter (314), the second color filter (324) and the surface of the base substrate (BS2) (Fig. 21B). 
Re claim 16, Kim teaches, Figs. 8 & 21A-B, a color conversion substrate, comprising:
-a base substrate (BS2) including a first light transmitting region (overlap 314), a second light transmitting region (overlap 324) separated from the first light transmitting region in a first direction (horizontal), and a first light blocking region (of light shielding member 290) between the first light transmitting region and the second light transmitting region;
-a first color filter (314) disposed on a surface of the base substrate to overlap the first light transmitting region;
-a second color filter (324) disposed on the surface of the base substrate to overlap the second light transmitting region;
-a partition wall (112, 290) overlapping the first light blocking region and disposed on the surface of the base substrate (BS2); and
-a first wavelength conversion pattern (410) disposed on the first color filter (314) and a second wavelength conversion pattern (420) disposed on the second color filter (324), 
wherein the partition wall (112, 290) includes a first partition layer (112) disposed between the first color filter and the second color filter and a second partition layer (290) disposed on the first partition layer (112), and 
the first partition layer (112) includes a first lower surface disposed on the first color filter (314) and a second lower surface disposed on the second color filter (324).

    PNG
    media_image2.png
    429
    482
    media_image2.png
    Greyscale

Re claim 17, Kim teaches the first partition layer (112) further includes a third lower surface (bottom surface) disposed on the surface of the base substrate (BS2), and a portion of which side surface is inclined from the third lower surface toward ends of the first lower surface and the second lower surface (Fig. 21B).
Re claims 18 & 19, Kim teaches at least a portion of the first partition layer (112) overlaps the first light transmitting region and the second light transmitting region (112 overlaps 312 & 314), wherein a width of the first partition layer (112) is larger than a width of the first light block region (upper region of 290) (Fig. 21B).  
Re claim 20, Kim teaches the first color filter (312) and the second color filter (314) extend in a second direction (vertical) perpendicular to the first direction, and the partition wall (112, 290) extends in the second direction (horizontal) (Fig. 21B).
Re claim 21, Kim teaches a third light transmitting region (overlap 510) separated from the first light transmitting region in the second direction; and a second light blocking region (of 290) between the first light transmitting region and the third light transmitting region, wherein the partition wall (112, 290) overlaps the second light blocking region (of 290) (Fig. 21A). 
Note: under BRI, considered partition wall is formed of plurality of 112 & 290. 
Re claim 22, Kim teaches a width of the partition wall (112, 290) is larger than a width of the second light blocking region (of upper region 290) (Fig. 21B). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim. 
	The teachings of Kim have been discussed above. 
	Re claim 11, Kim’s Figs. 21A-B does not explicitly teach at least a portion of the second color filter is disposed on the first color filter, and the first partition layer further includes a third lower surface disposed on the first color filter and the second color filter. 
	Kim’s Fig. 20B teaches at least a portion of the second color filter (323) is disposed on the first color filter (consider opaque material 830), and the first partition layer (112) further includes a third lower surface disposed on the first color filter (830) and the second color filter (323). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim to obtain at least a portion of the second color filter is disposed on the first color filter, and the first partition layer further includes a third lower surface disposed on the first color filter and the second color filter as claimed, because it involves only to routine skill the in art, with undue experimentation, to achieve desired stacked of color filters in order to improve color purity of display device. Further, it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
Re claim 12, Kim teaches a width of a region where the first color filter (830) and second color filter (832) overlap each other is smaller than a width of the first partition layer (112) (Fig. 19B). 
5.	Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chae et al. (US 2016/0170254). 
	The teachings of Kim have been discussed above. 
Re claim 14, Kim does not explicitly teach the first partition layer include same material as the first color filter. 
Chae teaches partition wall may formed of the same material as color filter [0266]. 
As taught by Chae, one of ordinary skill in the art would utilize/modify the above teaching to obtain same material of the first partition layer and first color filter, because it aids in achieving a desired display with reduced reflection & manufactured with reduced steps  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chae in combination Kim due to above reason. 
Re claim 15, Kim teaches the first partition layer (130) is integrated with the first color filter (313) (Fig. 20B). 
 Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/4/22